Exhibit 10.1

HARTE-HANKS, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
the          day of             , 20        , by and between Harte-Hanks, Inc.,
a Delaware corporation (the “Company”), and              (“Indemnitee”).

RECITALS

A. Highly competent and experienced persons are reluctant to serve corporations
as directors, executive officers or in other capacities unless they are provided
with adequate protection through insurance and indemnification against claims
and actions against them, arising out of their service to and activities on
behalf of the Company. The Board of Directors of the Company (the “Board”) has
determined that in order to attract and retain qualified individuals, the
Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its Subsidiaries
(as defined in Article I) from certain liabilities. Although the furnishing of
such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums, and with more exclusions.
At the same time, directors, officers and other persons serving corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself. The Company’s Amended and Restated Certificate of
Incorporation (as now in effect and as may hereafter be amended or restated, the
“Charter”) and its Third Amended and Restated Bylaws (as now in effect and as
may hereafter be amended or restated, the “Bylaws”) require indemnification of
the officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the DGCL (as defined in
Article I). The Charter, Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that the Company and members of the board of directors and officers
of the Company may enter into contracts to protect such persons against claims
and expenses arising from their services on behalf of the Company.

B. The uncertainties relating to such insurance and to such indemnification have
increased the difficulty of attracting and retaining such persons. The Board has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company and its
stockholders, and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.

C. The Board has also determined that it is reasonable, prudent and necessary
for the Company contractually to obligate itself to indemnify and hold harmless,
and to advance expenses on behalf of, such persons to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Company free from undue concern that they will not be adequately protected.

 

1



--------------------------------------------------------------------------------

D. This Agreement is a supplement to and in furtherance of the Charter and the
Bylaws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

E. Indemnitee does not regard the protection available under the Charter, the
Bylaws and insurance as adequate in the present circumstances, and may not be
willing to serve, continue to serve and take on additional service for or on
behalf of the Company without adequate protection, and the Company desires
Indemnitee to serve, continue to serve and take on additional service for or on
behalf of the Company. Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified and have the other rights as set forth in this
Agreement.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

1. The terms “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act as now in
effect or as may from time to time be amended.

2. “Change in Control” means the occurrence of any of the following events:

(i) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding Voting Securities of the remaining corporation or legal person or
its ultimate parent immediately after such transaction is received in respect of
or in exchange for Voting Securities of the Company pursuant to such
transaction;

(ii) the Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding Voting Securities of such
corporation or legal person or its ultimate parent immediately after such
transaction is received in respect of or in exchange for Voting Securities of
the Company pursuant to such sale;

 

2



--------------------------------------------------------------------------------

(iii) any Person becomes the Beneficial Owner of securities which, when added to
any securities already owned by such Person, would represent in the aggregate
30% or more of the combined voting power of the then outstanding Voting
Securities of the Company;

(iv) individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;

(v) the occurrence of any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement; or

(vi) such other events that cause a Change in Control of the Company as
determined by the Board in its sole discretion.

3. “Claim” means an actual or threatened claim or request for relief which was,
is or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.

4. “Common Stock” means the Company’s common stock, par value $1.00 per share,
and such other securities as may be substituted (or resubstituted) for such
Common Stock.

5. References to the “Company,” in connection with any merger or consolidation,
shall include not only the resulting or surviving company, but also any
constituent entity or constituent of a constituent entity, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents. The intent of this
provision is that a person who is or was a director of such constituent entity
after the date hereof, or is or was serving at the request of such constituent
entity as a director, officer, employee, trustee or agent of another entity,
partnership, joint venture, trust, employee benefit plan or other Enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the resulting or surviving entity, as the person would have
under this Agreement with respect to such constituent entity if its separate
existence had continued.

6. “Corporate Status” means the status of a person who is, becomes or was a
director, officer, employee, agent, fiduciary or similar functionary of the
Company or is, becomes or was serving at the request of the Company as a
director, officer, partner, member, manager, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another Enterprise. For
purposes of this Agreement, the Company agrees that Indemnitee’s service on
behalf of or with respect to any Subsidiary of the Company shall be deemed to be
at the request of the Company.

7. “DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.

 

3



--------------------------------------------------------------------------------

8. “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Proceeding in respect of
which indemnification is sought by Indemnitee.

9. “Enterprise” shall mean the Company and any other corporation, constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger to which the Company (or any of its wholly-owned Subsidiaries) is a
party, limited liability company, partnership, joint venture, trust, employee
benefit plan, or other enterprise or organization of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, partner,
member, employee, agent, fiduciary or similar functionary.

10. “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as any of them may from time to time be
amended.

11. “Expenses” means all attorneys’ fees and disbursements, retainers,
accountant’s fees and disbursements, private investigator fees and
disbursements, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, responding (or objecting) to a request to provide discovery in or
participating in or preparing to participate in (including on appeal) a
Proceeding, and all interest or finance charges attributable to any thereof.

12. “Incumbent Board” means (a) the individuals who, as of the date of this
Agreement, constitute the Board and (b) any other individual who becomes a
director of the Company after that date whose election or appointment by the
Board, or nomination for election by the Company’s stockholders, was approved by
a vote of at least a majority of the directors then constituting the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors, or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board.

13. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the three years theretofore has been, retained to represent: (a) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements) or (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder
(other than, in each such case, with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements). Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

4



--------------------------------------------------------------------------------

14. “Independent Directors” means the directors on the Board that are
independent directors as defined in Section 303A of the New York Stock Exchange
Listed Company Manual or successor provision, or, if the Common Stock is not
then quoted on the NYSE, that qualify as independent, disinterested, or a
similar term as defined in the rules of the principal securities exchange or
inter-dealer quotation system on which the Company’s common stock is then listed
or quoted.

15. “NYSE” means The New York Stock Exchange.

16. “Person” means any individual, entity or group (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).

17. “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take actions to effect a
Change in Control, or commenced any action (such as the commencement of a tender
offer for the Company’s Common Stock or the solicitation of proxies for the
election of any of the Company’s directors) that, if successful, could
reasonably be expected to result in the occurrence of a Change in Control;
(ii) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; or (iii) any other
event occurs that the Board declares to be a Potential Change of Control.

18. “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise, and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative, legislative or investigative (formal of
informal) nature, including any appeal therefrom in which Indemnitee was, is,
will or might be involved as a party, potential party, non-party witness or
otherwise by reason of Indemnitee’s Corporate Status or by reason of any action
(or failure to act) taken by him or of any action (or failure to act) on his
part while having such Corporate Status, in each case whether or not having such
Corporate Status at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement. If Indemnitee believes in good faith that a given situation or
circumstance may lead to or culminate in the institution of a Proceeding, that
situation or circumstance also be considered a “Proceeding.”

19. “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.

 

5



--------------------------------------------------------------------------------

20. “Voting Securities” means any securities that vote generally in the election
of directors, in the admission of general partners, or in the selection of any
other similar governing body or an entity.

ARTICLE II

Services by Indemnitee

Indemnitee will serve or continue to serve as an officer or director of the
Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his resignation, is not reelected (or does not stand for
reelection) or is terminated by the Company. Indemnitee may from time to time
also agree to serve, as the Company may request from time to time, in another
capacity for the Company (including another officer or director position) or as
a director, officer, partner, member, manager, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another Enterprise.
Indemnitee and the Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, the
Company in such capacities. Indemnitee may at any time and for any reason resign
from such position or positions (subject to any other contractual obligation or
any obligation imposed by operation of law). Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the
employment of the Company or any of its Subsidiaries or affiliated entities.

ARTICLE III

Indemnification and Advancement

Section 3.1 General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and shall advance Expenses to, Indemnitee to the
fullest extent permitted by applicable law in effect on the date hereof, and to
such greater extent as applicable law may hereafter from time to time permit.
The other provisions set forth in this Agreement are provided in addition to and
as a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III. No requirement, condition to or
limitation of any right to indemnification or to advancement of Expenses
pursuant to this Article III shall in any way limit the rights of Indemnitee
under Article VI.

Section 3.2 Additional Indemnity of the Company. Indemnitee shall be entitled to
indemnification pursuant to this Section 3.2 if, by reason of anything done or
not done by Indemnitee in, or by reason of any event or occurrence related to,
Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is threatened
to be made, a party to, or witness or other participant in, any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor). Pursuant to this Section 3.2, Indemnitee shall be indemnified
against any and all Expenses, judgments, penalties (including excise and similar
taxes), fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, judgments, penalties, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on Indemnitee’s

 

6



--------------------------------------------------------------------------------

behalf in connection with such Proceeding or any Claim, issue or matter therein.
Notwithstanding the foregoing, the obligations of the Company under this
Section 3.2 shall be subject to the condition that no determination (which, in
any case in which Independent Counsel is involved, shall be in a form of a
written opinion) shall have been made pursuant to Article IV that Indemnitee
would not be permitted to be indemnified under applicable law. Nothing in this
Section 3.2 shall limit the benefits of Section 3.1, Section 3.3, or any other
Section in this Article III.

Section 3.3 Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or (in the case of retainers) to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by or in the right of
the Company or otherwise, in advance of any determination respecting entitlement
to indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination, and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within 10 days after the
receipt by the Company of (a) a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after final
disposition of such Proceeding, and (b) a written affirmation from Indemnitee of
Indemnitee’s good faith belief that Indemnitee has met the standard of conduct
necessary for Indemnitee to be permitted to be indemnified under applicable law.
Any such payment by the Company is referred to in this Agreement as an “Expense
Advance.” In connection with any request for an Expense Advance, if requested by
the Company, Indemnitee or Indemnitee’s counsel shall also submit an affidavit
stating that the Expenses incurred were, or (in the case of retainers) to be
incurred are, reasonably incurred. Any dispute as to the reasonableness of the
incurrence of any Expense shall not delay an Expense Advance by the Company, and
the Company agrees that any such dispute shall be resolved only upon the
disposition or conclusion of the underlying Claim against Indemnitee or the
Proceeding as to which an Expense Advance is requested. Indemnitee hereby
undertakes and agrees that Indemnitee will reimburse and repay the Company
(without interest) for any Expense Advances to the extent that it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal, or in a final adjudication of an arbitration
pursuant to Section 5.1, if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses under the provisions of this Agreement, the Charter, the Bylaws,
applicable law or otherwise. The Company hereby accepts or shall accept the
undertaking and agreement described in the preceding sentence without reference
to Indemnittee’s financial ability to repay an Expense Advance, and Indemnitee
shall not be required to provide collateral or otherwise secure the undertaking
and agreement described in the prior sentence. The Company will be entitled to
participate in the Claim or Proceeding at its own expense.

Section 3.4 Indemnification for Additional Expenses. It is the intent of the
Company that, to the fullest extent permitted by law, Indemnitee not be required
to incur legal fees and other costs and expenses (of the types described in the
definition of “Expenses” in Article I)

 

7



--------------------------------------------------------------------------------

associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation, arbitration or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within two
business days of that request) advance those Expenses to Indemnitee, that are
incurred by Indemnitee in connection with any claim asserted against, or action
brought by, Indemnitee for (i) indemnification or an Expense Advance by the
Company under this Agreement or any other agreement or provision of the Charter
or the Bylaws now or hereafter in effect relating to any Claim or Proceeding,
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, or (iii) enforcement of, or claims for breaches of,
any provision of this Agreement, in each of the foregoing situations, regardless
of whether Indemnitee ultimately is determined to be entitled to that
indemnification, Expense Advance, insurance recovery, enforcement, or damage
claim, as the case may be, and regardless of whether the nature of the
proceeding with respect to such matters is judicial, by arbitration, or
otherwise; provided, however, with respect to the foregoing clauses (i),
(ii) and (iii), if Indemnitee is not wholly successful on the underlying claims,
then such indemnification and advancement shall be only to the extent Indemnitee
is successful on such underlying claims or otherwise as permitted by law,
whichever is greater. To the extent that it is ultimately determined that
Indemnitee is not wholly successful on the underlying claims, the execution and
delivery to the Company of this Agreement shall constitute an undertaking
providing that the Indemnitee undertakes to repay, if required by law, the
amounts advanced (without interest) to the extent the Indemnitee is not
successful on such underlying claims.

Section 3.5 Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
or Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims or Proceedings, or in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith.

ARTICLE IV

Procedure for Determination of Entitlement to Indemnification

Section 4.1 Notification and Request by Indemnitee. Indemnitee agrees to notify
the Company promptly in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or Claim that may be subject to indemnification or hold harmless
rights or Expense Advances hereunder. The written notification shall include, to
the extent known to Indemnitee, a brief description of the nature of the
Proceeding or Claim and the facts underlying the Proceeding or Claim. The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation

 

8



--------------------------------------------------------------------------------

which it may have to the Indemnitee under this Agreement, or otherwise, except
to the extent that the Company shall have been materially prejudiced as a direct
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request for the Company to
indemnify and hold harmless Indemnitee, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding,
in accordance with this Agreement. Such request(s) may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his sole discretion.
The Secretary or an Assistant Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. Following such a written request for
indemnification by Indemnitee, the Indemnitee’s entitlement to indemnification
shall be determined according to Section 4.2.

Section 4.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to Section 4.1 hereof, a determination, if required by
applicable law, with respect to whether Indemnitee is permitted under applicable
law to be indemnified, shall be made in accordance with the terms of
Section 4.4, in the specific case as follows:

(a) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board, a copy of which opinion shall be delivered to Indemnitee,
unless Indemnitee shall request that such determination be made by the Board, or
a committee of the Board, in which case by the person or persons or in the
manner provided for in clause (i) or (ii) of Section 4.2(b); or

(b) If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, or (ii) by a majority vote of a
committee consisting solely of two or more Disinterested Directors designated to
act in the matter by a majority vote of all Disinterested Directors, even though
less than a quorum of the Board, or (iii) if there are no Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, with Independent Counsel being selected by a vote of the
Disinterested Directors as set forth in clause (i) or clause (ii) of this
Section 4.2(b), or if such vote is not obtainable or such a committee of
Disinterested Directors cannot be established, by a majority vote of the Board,
or (iv) if Indemnitee and the Company agree, by the stockholders of the Company
in a vote that excludes the shares held by directors who are not Disinterested
Directors.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and

 

9



--------------------------------------------------------------------------------

to the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
or persons upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and is reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.

Section 4.3 Independent Counsel. If a Potential Change in Control or a Change in
Control shall not have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested
Directors, by a majority vote of the Board, and the Company shall give written
notice to Indemnitee, within 10 days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within 10 days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within 10 days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Company, as the case may be, shall be accompanied by a written affirmation of
the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Company, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection. Any objection to the selection of Independent Counsel
pursuant to this Section 4.3 may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of the definition
of “Independent Counsel” in Article I, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made, the Independent Counsel so selected may not serve as Independent
Counsel unless and until a court of competent jurisdiction (the “Court”) has
determined that such objection is without merit. In the event of a timely
written objection to a choice of Independent Counsel, the party originally
selecting the Independent Counsel shall have seven days to make an alternate
selection of Independent Counsel and to give written notice of such selection to
the other party, after which time such other party shall have five days to make
a written objection to such alternate selection. If, within 30 days after
submission of Indemnitee’s request for indemnification pursuant to Section 4.1,
no Independent Counsel shall have been selected and not objected to,

 

10



--------------------------------------------------------------------------------

either the Company or Indemnitee may petition the Court for resolution of any
objection that shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel or for the appointment as Independent Counsel
of a person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 4.2. The
Company shall pay any and all fees and expenses reasonably incurred by such
Independent Counsel in connection with acting pursuant to Section 4.2, and the
Company shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 4.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 5.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 4.4 Presumptions and Effect of Certain Proceedings.

(a) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Company shall have the burden of proof to overcome that presumption in
reaching a determination contrary to that presumption. Such presumption shall be
used by Independent Counsel (or other person or persons determining entitlement
to indemnification) as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
such presumption by clear and convincing evidence or unless the investigation,
review and analysis by Independent Counsel (or such other person or persons)
convinces Independent Counsel by clear and convincing evidence that the
presumption should not apply. Neither the failure of the Company (including by
its directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

(b) If the person or persons empowered or selected pursuant to Article IV to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within 60 days after receipt by the Company of the request by
Indemnitee therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made, and Indemnitee, to the
fullest extent not prohibited by applicable law, shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact by Indemnitee necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such 60 day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making the determination with
respect to entitlement to

 

11



--------------------------------------------------------------------------------

indemnification in good faith require such additional time to obtain or evaluate
documentation or information relating to such determination; and provided,
further, that the 60 day limitation set forth in this Section 4.4(b) shall not
apply, and such period shall be extended as necessary, (A) if within 30 days
after receipt by the Company of the request for indemnification under
Section 4.1, Indemnitee and the Company have agreed and the Board has resolved
to submit such determination to the stockholders of the Company, pursuant to
Section 4.2(b), for their consideration at an annual meeting of stockholders to
be held within 90 days after such agreement and such determination is made
thereat, or a special meeting of stockholders is called within 30 days after
such receipt for the purpose of making such determination, such meeting is held
for such purpose within 60 days after having been so called and such
determination is made thereat, or (B) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 4.2(a),
in which case the applicable period shall be as set forth in Section 5.1(c).

(c) The termination of any Proceeding, Claim, issue or matter, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself adversely affect the rights of
Indemnitee to indemnification or create a presumption that (i) Indemnitee failed
to meet any particular standard of conduct, (ii) Indemnitee had any particular
belief, or (iii) a court has determined that indemnification is not permitted by
applicable law. Indemnitee shall be deemed to have been found liable in respect
of any Claim, issue or matter only after Indemnitee shall have been so adjudged
by the Court after exhaustion of all appeals therefrom.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including any Expense Advances); or (c) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 4.2 and such determination shall not have been made and delivered in a
written opinion within 90 days after the latest of (i) such Independent
Counsel’s being appointed, (ii) the overruling by the Court of objections to
such counsel’s selection, or (iii) expiration of all periods for the Company or
Indemnitee to object to such counsel’s selection, then (in any such case)
Indemnitee shall be entitled to commence an action seeking an adjudication in
the Court of Indemnitee’s entitlement to such indemnification or advancements
due hereunder, including Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association. Indemnitee shall commence such action seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall

 

12



--------------------------------------------------------------------------------

expire. The Company agrees not to oppose Indemnitee’s right to seek any such
adjudication or award in arbitration and it shall continue to pay Expense
Advances pursuant to Section 3.3 until it shall ultimately be determined (in a
final adjudication by a court from which there is no further right of appeal or
in a final adjudication of an arbitration pursuant to this Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses. Except as set forth herein,
the provisions of Delaware law (without regard to its conflict of laws rules)
shall apply to any such arbitration. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 5.1, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Section 3.3,
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof to overcome such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company (a) shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article V and (b) shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable; provided, however, that the foregoing
clauses (a) and (b) shall not be applicable in the event of (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact by
Indemnitee necessary to make Indemnitee’s statement not materially misleading,
in connection with the request for indemnification or (ii) a prohibition of such
indemnification under applicable law.

Section 5.4 Company Bound by Agreement. The Company, to the fullest extent not
prohibited by applicable law, shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Article V that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

Section 5.5 Disposition of Proceeding. Notwithstanding anything in this
Agreement to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

Contribution

Section 6.1 Contribution Payment. To the extent that the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Corporate
Status, the Company, in lieu of indemnifying Indemnitee, shall contribute to the
amount of any and all Expenses, judgments, fines, or penalties assessed against
or incurred or paid by Indemnitee on account of such Proceeding and to any and
all amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault (determined in
accordance with Section 6.2) with respect to the subject matter of the
Proceeding giving rise to the Contribution Amounts of Indemnitee, on the one
hand, and of the Company and any and all other parties (including officers and
directors of the Company other than Indemnitee) who may be at fault with respect
to such matter (collectively, including the Company, the “Third Parties”), on
the other hand.

Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination pursuant to Article IV) after giving
effect to, among other things, the relative intent, knowledge, access to
information, and opportunity to prevent or correct the subject matter of the
Proceedings and other relevant equitable considerations of each party. The
Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 6.2 were determined by pro rata allocation
or any other method of allocation that does not take account of the equitable
considerations referred to in this Section 6.2.

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights Indemnitee shall under the
DGCL or other applicable law, the Charter or the Bylaws, any other agreement,
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of the Charter or the Bylaws or any provision thereof shall
adversely affect Indemnitee’s rights hereunder, and such rights shall be in
addition to any rights Indemnitee may have under the Charter or the Bylaws and
the DGCL or other applicable law. To the extent that there is a change in the
DGCL or other applicable law

 

14



--------------------------------------------------------------------------------

(whether by statute or judicial decision) that allows greater indemnification by
agreement than would be afforded currently under the Charter or the Bylaws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by virtue of this Agreement the greater benefit so afforded by such
change. Any amendment, alteration or repeal of the DGCL that adversely affects
any right of Indemnitee shall be prospective only and shall not limit or
eliminate any such right with respect to any Proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place before
such amendment or repeal.

Section 7.2 Insurance and Subrogation.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents,
fiduciaries or similar functionaries of the Company or for individuals serving
at the request of the Company as directors, officers, partners, members,
venturers, proprietors, trustees, employees, agents, fiduciaries or similar
functionaries of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent, fiduciary or similar
functionary under such policy or policies.

(b) In the event of any payment by the Company under this Agreement for which
reimbursement is available under any insurance policy or policies obtained by
the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under the Charter or the Bylaws or
any insurance policy, contract, agreement or otherwise.

(d) If Indemnitee is a director of the Company, the Company will advise the
Board of any proposed material reduction in the coverage for Indemnitee to be
provided by the Company’s directors’ and officers’ liability insurance policy
and will not effect such a reduction with respect to Indemnitee without the
prior approval of at least two-thirds of the Independent Directors of the
Company.

(e) If Indemnitee is a director of the Company during the term of this Agreement
and Indemnitee ceases to be a director of the Company for any reason, the
Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee

 

15



--------------------------------------------------------------------------------

ceased to be a director of the Company and covering Indemnitee, which policy,
without any lapse in coverage, will provide coverage for a period of six years
after the time Indemnitee ceased to be a director of the Company and will
provide coverage (including amount and type of coverage and size of deductibles)
that are substantially comparable to the Company’s directors’ and officers’
liability insurance policy that was most protective of Indemnitee in the 12
months preceding the time Indemnitee ceased to be a director of the Company;
provided, however, that:

(i) this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director of the Company if and only so long
as the Company has a directors’ and officers’ liability insurance policy in
effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and

(ii) no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards or because a Change in Control occurs), the Company shall procure a
run-off directors’ and officers’ liability insurance policy meeting the
foregoing standards and lasting for the remainder of the six-year period.

(f) Notwithstanding the preceding clause (e) including the suspension provisions
therein, if Indemnitee ceases to be an officer or a director of the Company in
connection with a Change in Control or at or during the one-year period
following the occurrence of a Change in Control, the Company shall procure a
run-off directors’ and officers’ liability insurance policy covering Indemnitee
that meets the foregoing standards in clause (e) and lasts for a six-year period
upon Indemnitee’s ceasing to be an officer or a director of the Company in such
circumstances.

Section 7.3 Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Sections
7.2(d), 7.2(e) and 7.2(f) is not required to, procure or maintain insurance or
other similar arrangements, at its expense, to protect itself and any person,
including Indemnitee, who is or was a director, officer, employee, agent,
fiduciary or similar functionary of the Company or who is or was serving at the
request of the Company as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent, fiduciary or similar functionary
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other Enterprise against any expense, liability or loss asserted against or
incurred by such person, in such a capacity or arising out of such person’s
Corporate Status, whether or not the Company would have the power to indemnify
such person against such expense or liability or loss.

Except as provided in Sections 7.2(d), 7.2(e) and 7.2(f) in considering the cost
and availability of such insurance, the Company (through the exercise of the
business judgment of its directors and officers) may, from time to time,
purchase insurance which provides for certain

 

16



--------------------------------------------------------------------------------

(i) deductibles, (ii) limits on payments required to be made by the insurer, or
(iii) coverage which may not be as comprehensive as that previously included in
insurance purchased by the Company or its predecessors. The purchase of
insurance with deductibles, limits on payments and coverage exclusions, even if
in the best interest of the Company, may not be in the best interest of
Indemnitee. As to the Company, purchasing insurance with deductibles, limits on
payments and coverage exclusions is similar to the Company’s practice of
self-insurance in other areas. In order to protect Indemnitee who would
otherwise be more fully or entirely covered under such policies, the Company
shall, to the maximum extent permitted by applicable law, indemnify and hold
Indemnitee harmless to the extent (i) of such deductibles, (ii) of amounts
exceeding payments required to be made by an insurer, or (iii) of amounts that
prior policies of directors’ and officers’ liability insurance held by the
Company or its predecessors have provided for payment to Indemnitee, if by
reason of Indemnitee’s Corporate Status Indemnitee is or is threatened to be
made a party to any Proceeding. The obligation of the Company in the preceding
sentence shall be without regard to whether the Company would otherwise be
required to indemnify such officer or director under the other provisions of
this Agreement, or under any law, agreement, vote of stockholders or directors
or other arrangement. Without limiting the generality of any provision of this
Agreement, the procedures in Article IV hereof shall, to the extent applicable,
be used for determining entitlement to indemnification under this Section 7.3.

Section 7.4 Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Proceeding or Claim without the Company’s prior written consent. The Company
shall not settle any Proceeding or Claim in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.

Section 7.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director, officer, employee, agent, fiduciary or similar
functionary of the Company or, at the request of the Company, as a director,
officer, partner, member, manager, venturer, proprietor, trustee, employee,
agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other Enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of 10 years after the latest date that Indemnitee shall have ceased to serve in
any such capacity; (b) one year after the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Article IV relating thereto; or (c) the expiration of all
statutes of limitation applicable to possible Claims arising out of Indemnitee’s
Corporate Status.

Section 7.6 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.7 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party

 

17



--------------------------------------------------------------------------------

entitled to enforce such term only by a writing signed by the party against
which such waiver is to be asserted. Unless otherwise expressly provided herein,
no delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party hereto of any right, power or privilege hereunder operate
as a waiver of any other right, power or privilege hereunder nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

Section 7.8 Entire Agreement. This Agreement and the documents expressly
referred to herein (including the Charter and the Bylaws) constitute the entire
agreement between the parties hereto with respect to the matters covered hereby.

Section 7.9 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.

Section 7.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier, (c) delivery by hand or (d) the expiration of five
business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to (i) the Company, addressed to the
Secretary of the Company at the Company’s headquarters, or (ii) to the
Indemnitee, at the address of the Indemnitee in the Company’s payroll or other
official records, or to such other address, or to such other individuals as
either party shall have last designated by notice to the other party. All
notices and other communications given to either party in accordance with the
provisions of this Agreement shall be deemed to have been given when delivered
or sent to the intended recipient thereof in accordance with and as provided in
the provisions of this Section 7.10.

Section 7.11 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee under Section 5.1, the Company and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”) and not in any
other state or federal court in the United States of America or any court in any
other country; (b) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or

 

18



--------------------------------------------------------------------------------

proceeding arising out of or in connection with this Agreement; (c) appoint
irrevocably, to the extent such party is not subject to service of process in
the State of Delaware, the Company, c/o CT Corporation (or the Company’s
then-current registered agent in Delaware), as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware; (d) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court; and (e) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum, or is subject (in whole
or in part) to a jury trial.

Section 7.12 Certain Construction Rules.

(a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days, and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to being a “witness” shall include providing deposition testimony (whether oral
or written); references to “serving at the request of the Company” shall include
any service as a director, officer, employee, agent, fiduciary or similar
functionary of the Company which imposes duties on, or involves services by,
such director, nominee, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner the person reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interest of the Company” for
purposes of this Agreement and the DGCL.

Section 7.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.

 

19



--------------------------------------------------------------------------------

Section 7.14 Certain Exclusions from Indemnification. The Company shall not be
obligated pursuant to the terms of this Agreement:

(a) To indemnify Indemnitee if (and to the extent that) a final decision by a
court or arbitration body having jurisdiction in the matter shall determine that
such indemnification is prohibited by applicable law;

(b) To indemnify Indemnitee for the payment to the Company of profits pursuant
to Section 16(b) of the Exchange Act, or Expenses incurred by Indemnitee for
Proceedings in connection with such payment under Section 16(b) of the Exchange
Act; provided that the Company shall advance Expenses in connection with
Indemnitee’s defense of a claim under Section 16(b), which advances shall be
repaid to the Company if it is ultimately determined that Indemnitee is not
entitled to indemnification of such Expenses;

(c) To indemnify Indemnitee for any reimbursement of the Company by Indemnitee
of any bonus or other incentive-based or equity-based compensation, or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act);

(d) To indemnify Indemnitee, except as otherwise provided in Section 3.4 and 3.5
hereof, prior to a Change in Control, in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the amount to be indemnified arises in connection with any
counterclaim that the Company or its directors, officers, employees or other
indemnitees assert against Indemnitee or any affirmative defense that the
Company or its directors, officers, employees or other indemnitees raise, which,
by any doctrine of issue or claim preclusion, could result in liability to
Indemnitee, or (iii) the Company provides the indemnification or hold harmless
payment, in its sole discretion, pursuant to the powers vested in the Company
under applicable law;

(e) To make any payment to Indemnitee of amounts otherwise indemnifiable
hereunder, if and to the extent that Indemnitee has otherwise actually received
such payment under the Charter or the Bylaws, or any insurance policy, contract,
agreement or otherwise; or

(f) To indemnify Indemnitee for any Expenses, judgments, fines, penalties,
amounts paid in settlement of a Claim or Proceeding or other liabilities
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith or was frivolous.

 

20



--------------------------------------------------------------------------------

Section 7.15 Indemnification for Negligence, Gross Negligence, etc. WITHOUT
LIMITING THE GENERALITY OF ANY OTHER PROVISION HEREUNDER, IT IS THE EXPRESS
INTENT OF THIS AGREEMENT THAT INDEMNITEE BE INDEMNIFIED AND EXPENSES BE ADVANCED
REGARDLESS OF INDEMNITEE’S ACTS OF NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL OR
WILLFUL MISCONDUCT TO THE EXTENT THAT INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES IS ALLOWED PURSUANT TO THE TERMS OF THIS AGREEMENT AND UNDER APPLICABLE
LAW.

Section 7.16 Mutual Acknowledgments. Both the Company and Indemnitee acknowledge
that, in certain instances, applicable law (including applicable federal law
that may preempt or override applicable state law) or public policy may prohibit
the Company from indemnifying the directors, officers, employees, agents,
fiduciaries or similar functionaries of the Company under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling Persons of the Company for liabilities
arising under federal securities laws is against public policy and, therefore,
unenforceable. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee. In addition, the Company and Indemnitee
acknowledge that federal law prohibits indemnification for certain violations of
the Employee Retirement Income Security Act of 1974, as amended.

Section 7.17 Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation, by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee for which
a remedy at law will be inadequate. As a result, in addition to any other right
or remedy Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Company of its obligations under this
Agreement. The Company agrees not to seek, and agrees to waive any requirement
for the securing or posting of, a bond in connection with Indemnitee’s seeking
or obtaining such relief.

Section 7.18 Successors and Assigns.

(a) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, permitted assigns, heirs, executors,
administrators, legal representatives.

 

21



--------------------------------------------------------------------------------

(b) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

Section 7.19 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within that one-year
period; provided, however, that for any claim based on Indemnitee’s breach of
fiduciary duties to the Company or its stockholders, the period set forth in the
preceding sentence shall be three years instead of one year; and provided,
further, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

Section 7.20 Effect on Other Agreements and Rights. THIS AGREEMENT REPLACES AND
SUPERSEDES IN ITS ENTIRETY ANY INDEMNIFICATION OR CONTRIBUTION AGREEMENT
(WHETHER WRITTEN OR ORAL) ENTERED INTO BETWEEN THE COMPANY AND INDEMNITEE PRIOR
TO THE DATE HEREOF (A “PRIOR AGREEMENT”), WHICH PRIOR AGREEMENT SHALL TERMINATE
UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY AND INDEMNITEE
WITHOUT ANY FURTHER LIABILITY OF ANY PARTY THEREUNDER; PROVIDED THAT THIS
AGREEMENT SHALL NOT AFFECT ANY RIGHTS THAT INDEMNITEE MAY HAVE OR BE DEEMED TO
HAVE UNDER THE CHARTER OR THE BYLAWS.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

INDEMNITEE     HARTE-HANKS, INC.        By:      [name]     Name:         Title:
   

 

22